—In a proceeding to determine claims to real property owned by the decedent, Arthur Von Blomberg, the appeal is from an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated April 21, 1997, which, inter alia, held that the decedent’s estate is the sole owner in fee of the subject property located at 3904 Lawrence Road, Seaford, New York.
Ordered that the order is affirmed, with costs payable by the appellants personally.
By agreement dated August 14, 1972, signed and acknowledged by the parties, the appellant Ruth Von Blomberg released, waived, and transferred to the decedent “any and all right, title and interest” which she had in the subject property. The fact that this transfer of her interest was not recorded is of no consequence, since she had actual notice of it (see, United Matura Realty v Reade Indus., 155 AD2d 660; see generally, Bradley v Walker, 138 NY 291; Matter of Maul, 176 Misc 170, affd 262 App Div 941, affd 287 NY 694; Real Property Law § 290 [3]).
The appellants’ remaining contentions are without merit (see, e.g., Carr v Integon Gen. Ins. Corp., 185 AD2d 831; RPAPL 1551).
Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.